Case 18-12012-LSS Doc 1014-2 Filed 09/11/20 Pageiof5

EXHIBIT B

Supplemental Hurwitz Declaration

DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc 1014-2 Filed 09/11/20 Page 2of5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited Case No.: 18-12012 (LSS)
liability company, ef al.',
(Jointly Administered)

 

Debtors.

 

SUPPLEMENTAL DECLARATION OF PETER HURWITZ IN SUPPORT OF
PLAN ADMINISTRATOR’S FOURTH (NON-SUBSTANTIVE)
OBJECTION TO CERTAIN (A) DUPLICATIVE
CLAIMS AND (B) INSUFFICIENT DOCUMENTATION CLAIMS

I, Peter Hurwitz, hereby declare under penalty of perjury, pursuant to section 1746 of title
28 of the United States Code, as follows:
l. I am a Managing Director at Dundon Advisers LLC (“Dundon”),
Financial Advisor to John Roussey (the “Plan Administrator”), acting on behalf of Open Road
Films, LLC and its affiliated former debtors and debtors in possession (the “Liquidating
Debtors”) in the above-captioned chapter 11 cases. I submit this Supplemental Declaration in
support of the Plan Administrator’s Fourth (Non-Substantive) Objection to Certain (A)

Duplicative Claims and (B) Insufficient Documentation Claims (the “Fourth Omnibus

Objection”),

 

' The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC (4109-Del.), and Empire Productions LLC (9375-Del.). The Debtors’
address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
11 cases,

2 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Fourth Omnibus
Objection.

DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc 1014-2 Filed 09/11/20 Page 3of5

2. Except as otherwise indicated herein, I have personal knowledge of the
matters and issues set forth herein or have gained knowledge of such matters from my review of
the relevant documents, or from information provided to me.

3. I make this Declaration based on my review of the Insufficient
Documentation Claims referenced in the Objection, together with any supporting or related
documentation.

4, The Debtors have made their books and records available to Dundon.

5, I and the appropriate personnel, in conjunction with the Liquidating
Debtors’ professionals, diligently reviewed and analyzed in good faith the Insufficient
Documentation Claims identified in the Objection.

6. I have familiarity with the claims review process and the related
objection process. In that capacity, I have reviewed the Insufficient Documentation Claims
referenced in the Objection, and am directly familiar with the information contained therein.
Additionally, I read the Objection, the supplement to the Objection (the “Supplement”), and the
Revised Proposed Order with respect to the Objection that is attached to the Supplement. Some
of the bases for the Objection the Supplement contained herein relate to matters within the
knowledge of other agents of the Plan Administrator and Liquidating Debtors and are based on
information I received from them.

7. As set forth in detail below, each of the Insufficient Documentation

Claims listed on Exhibit 1 to the Revised Proposed Order either contain no supporting

DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc 1014-2 Filed 09/11/20 Page 4of5

documentation or information or do not contain sufficient documentation to substantiate the
claims asserted therein as required by Bankruptcy Rule 3001.
A. Claim No. 113 Filed By Brigade Marketing, LLC

8. Claim number 113 (“Claim No. 113”) was filed by Brigade Marketing
LLC as a general unsecured claim in the amount of $116,625.00. It provides no supporting
documentation. The Plan Administrator and his professionals have reviewed the Debtors' books
and records and, after reasonable efforts, have been unable to locate any documentation that
would substantiate Claim No. 113, whether in full or in part.

B. Claim No. 37 Filed By Screen Engine ASI LLC

9. Claim number 37 (“Claim No. 37”) was filed by Screen Engine ASI LLC
(“Screen Engine”) as a general unsecured claim in the amount of $46,255.76. Claim No. 37
provides no supporting documentation. Rather, it provides that “[d]ocumentation of the
services provided is available but is subject to privacy. Screen Engine/ASI LLC will submit
invoices provided to Global Road/Open Road upon request of the Court.”

10. The Plan Administrator and his professionals have reviewed the Debtors’
books and records and, after reasonable efforts, have been unable to locate any documentation
that would substantiate Claim No. 37, whether in full or in part.

C. Claim No. 3 Filed By ThinkLatino Inc.

11. Claim Number 3 (“Claim No. 3”) was filed by ThinkLatino, Inc. as a

general unsecured claim in the amount of $36,440.00. It provides no supporting documentation.

The Plan Administrator and his professionals have reviewed the Debtors' books and records

DOCS_NY:41094,.2 64202/003
Case 18-12012-LSS Doc 1014-2 Filed 09/11/20 Page 5of5

and, after reasonable efforts, have been unable to locate any documentation that would
substantiate Claim Ne. 3, whether in full or in part.
D. Claim No. 148 Filed By TotallyHer Media, LLC
12. Claim Number 148 (“Claim No. 148”) was filed by TotallyHer Media,
LLC as a general unsecured claim in the amount of $25,000.00. It provides no supporting
documentation. The Plan Administrator and his professionals have reviewed the Debtors' books
and records and, after reasonable efforts, have been unable to locate any documentation that
would substantiate Claim No. 148, whether in full or in part,
13. Based upon my review of the Duplicative Claims and Insufficient
Documentation Claims subject to the Objection, [ believe that the relief sought in the Objection

is in the best interests of the Debtors, the estates, and creditors.

 

 

DOCS _NY:41094,2 64202063

 
